US. DISTRICT COM8T
NORTHEED: Dig

  
 
  

IN THE UNITED STATES DISTRICT CQURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

DALLAS DIVISION
UNITED STATES OF AMERICA § = US. DISHUCT COU
§ Loginy
§
v. § NO. 3:16-CR-029-K
§
DANIEL DIXON §
Defendant §

REPORT & RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE
AND DEFENDANT’S WAIVER OF RIGHT TO OBJECT

Defendant DANIEL DIXON, is charged in a petition with a violation of the terms of his
supervised release. On this date, the United States magistrate judge conducted a revocation
hearing. Defendant appeared in person and represented by counsel.

Based on Defendant’s plea of true to the allegations in the petition and the evidence and
arguments offered at the hearing, the magistrate judge recommends the United States District

Judge:
“ai Defendant violated the terms of his supervised release;
/ revoke Defendant’s supervised release; 9

impose a sentence of an additional term of imprisonment of months with
J a further term of months of supervised yo to follow; and
e OLecronde f y €h Ceno ,& —
SO RECOMMENDED.

$NA |

Date

 
       

RD

UNITED STATESWAGISTRATE JUDGE

In open court, the magistrate judge informed Defendant that any recommendation of
revocation of supervised release, and the imposition of any sentence, is subject to the approval of
the United States District Judge, and that Defendant may object to the magistrate judge’s
recommendation before any additional sentence is imposed.

I, Defendant DANIEL DIXON, hereby
waive my right to object to the report and recommendation of the magistrate judge.
O do NOT waive my right to object to the report and recommendation of the magistrate
judge.

O14 TJD
“ EE ZAZA S|

fense Counsel —

Consented to by United States

 

Assistant U.S. Attorney
